Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 20 in the reply filed on 4/4/2022 is acknowledged.
Claims 11-19  have been canceled without prejudice by Applicant in the reply filed 4/4/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1: number “104” and Figure 2: number “218”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: line 2: amend “per cent” to “percent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a molten iron alloy (specification, [0023]), does not reasonably provide enablement for all types of molten metal compositions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The broadest reasonable interpretation of claims 1 and 5-10 encompasses many different types of molten metal compositions which are also able to be mixed with the carbon from the decomposition of the hydrocarbon. The specification discloses sufficient information for one of ordinary skill in the art to use a molten iron alloy, containing iron and a metal, which forms a carbon saturated ternary alloy. However, the specification does not provide direction on how to create any carbon saturated metal alloy, where iron is not the main alloying element. At the time of filing, the state of the art was such that one of ordinary skill in the art would know that carbon is able to mix with a limited number of other metal elements to create a metal alloy, including iron, nickel, chromium, and tungsten. Thus, the disclosed molten iron alloy, see specification [0023], does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1 and 5-10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone et al. (US 6,110,239, hereinafter “Malone”).

Regarding claims 1, 2, 3, 7, and 10, Malone teaches a process for producing a high-purity, high-pressure hydrogen-rich gas stream, in which molten iron is first contained in a vessel, then a hydrocarbon feed is introduced into a molten metal zone beneath the molten metal surface, where the hydrocarbon feed is decomposed into hydrogen, i.e., fluid product, which leaves the feed zone as a hydrogen-rich gas, and carbon, which dissolves in the molten metal and increases the carbon concentration (Malone, Column 2, lines 21-28 and Column 7, lines 65-66). Malone also teaches that after the carbon is dissolved into the molten metal, a portion of the molten metal is transferred from the first feed zone to another molten metal zone (Malone, Column 2, lines 29-31). Malone also teaches that the molten metal bath contains molten iron and possibly other molten metals, such as copper, zinc, chromium, manganese, nickel, or other meltable metals in which carbon is soluble and that the bath preferably contains at least 30 wt.% iron (Malone, Column 3, lines 44-48).
The molten metal contained in a vessel of Malone corresponds to producing a first molten metal composition in an enclosed volume of claim 1. Introducing the hydrocarbon feed to the molten metal zone of Malone corresponds to contacting a hydrocarbon reactant with the first molten metal composition of claim 1. Decomposing the hydrocarbon into hydrogen-rich gas and carbon of Malone corresponds to decomposing the hydrocarbon reactant into at least one fluid product and carbon of claim 1. Removing the hydrogen-rich gas from the feed zone of Malone corresponds to wherein the fluid product comprises hydrogen of claim 7. Dissolving the carbon into the molten metal of Malone corresponds to forming a metal alloy from a mixture of the carbon and the first molten metal composition of claim 1. Transferring a portion of the molten metal, containing increased carbon to another molten metal zone of Malone corresponds to separating a homogenous second molten composition from the metal alloy of claim 1. 
The molten bath containing iron and other metals of Malone corresponds to wherein the first molten metal composition comprises iron and a metal of claim 2. The other molten metals of Malone corresponds to wherein the metal comprises at least one of iron, nickel, manganese, cobalt, scandium, or lanthanum of claim 3. The molten iron bath, containing increased amount of carbon transferred from the first feed zone of Malone corresponds to wherein the homogeneous second molten composition comprises an iron-carbon alloy in a condensed phase of claim 10. 





Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone et al. (US 6,110,239, hereinafter “Malone”) as evidenced by Ophardt, Charles, Boiling Points and Structures of Hydrocarbons, Virtual Chembook, Elmhurst College (2003) (hereinafter “Ophardt”).

Regarding claim 6,  Malone also teaches that the hydrocarbon-containing feed can be in the form of a gas, liquid, solid, or mixed phase and that suitable feeds include methane, ethane, propane, butane, natural gas, and refinery gas (Malone, Column 3, lines 51-52 and Column 6, lines 38-50). Methane, ethane, propane, and butane all have boiling points less than 500°C as evidenced by Ophardt, which teaches that a variety of alkanes, with the generic formula CnH2n+n, have boiling points of -164°C, -89°C, -42°C, and -0.5°C, respectively (Ophardt, Table). The use of a hydrocarbon gas containing methane, ethane, propane, or butane of Malone corresponds to wherein the hydrocarbon reactant comprises a gas, the gas comprising at least one of an alkane, alkene, alkyne, or an arene that has a boiling point of less than 500 degrees Celsius of claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al. (US 6,110,239, hereinafter “Malone”).

Regarding claim 4, Malone also teaches that the molten metal bath contains molten iron and possibly other molten metals, such as copper, zinc, chromium, manganese, nickel, or other meltable metals in which carbon is soluble (Malone, Column 3, lines 44-48). Given that Malone discloses the use of zinc as another molten metal that overlaps the presently claimed metal, including wherein the metal has a boiling point of less than 800 degrees Celsius (°C) and a vapor pressure of at most least 1 millimeter (mm) Hg at 1500 °C, it therefore would be obvious to one of ordinary skill in the art, to select zinc, which is both disclosed by Malone and encompassed within the scope of the present claims and thereby arrive at the claimed invention. Moreover, Applicant at [0029] of the present specification discloses that a metal that satisfies the boiling point and vapor pressure requirements includes zinc.


Regarding claim 5, Malone also teaches that the first molten metal zone is operated at 200-2000°C and 2-200 atmospheres, i.e., 2.0265-202.65 bar (Malone, claim 11(a)). The temperature range of Malone encompasses the range of claim 5. Moreover, the pressure range of Malone overlaps with the range of claim 5. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).  “In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness .... We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. v. Banner, 778 F.2d 775,783 (Fed. Cir. 1985).


Regarding claim 8, Malone also teaches the passing of separate high-pressure, high-purity hydrogen rich and carbon monoxide-rich gas streams out of their respective zones, removing entrained dust, i.e., further purifying, and cooling the gas streams to temperatures suitable for use in industrial processes while also controlling the pressure of each gas stream to a level at above 2 atmospheres (Malone, Claims 1(d) and 11(d)). Moreover, Malone teaches that the composition of the hydrogen-rich gas has a composition that is close to thermodynamic equilibrium (Malone, Column 8, lines 7-10). The high-purity hydrogen rich gas at a pressure above 2 atm of Malone corresponds to further comprising: purifying the fluid product to at least 99.9 per cent purity; and compressing the fluid product to above atmospheric pressure of claim 8. 


Regarding claim 9, given that the process and materials utilized in the process of Malone are substantially identical to the process and materials utilized in the process of the present invention, as set forth above, it is clear that the hydrogen-rich gas, i.e., fluid product, of Malone would inherently comprise a hydrocarbon, especially when utilizing one of the more complex hydrocarbons during the process, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	


Regarding claim 20, Malone teaches a process for producing a high-purity, high-pressure hydrogen-rich gas stream, in which molten metal bath is first contained in a vessel and then a hydrocarbon feed is introduced into a molten metal zone beneath the molten metal surface, where the hydrocarbon feed is decomposed into hydrogen, i.e., fluid product, which leaves the feed zone as a hydrogen-rich gas, and carbon, which dissolves in the molten metal and increases the carbon concentration (Malone, Column 2, lines 21-28 and Column 7, lines 65-66). Malone additionally teaches that the hydrocarbon-containing feed can be in the form of a gas, liquid, solid, or mixed phase and that suitable feeds include methane, ethane, propane, butane, natural gas, and refinery gas (Malone, Column 3, lines 51-52 and Column 6, lines 38-50).
Malone also teaches that after the carbon is dissolved into the molten metal, a portion of the molten metal is separated from the first feed zone and transferred to another molten metal zone (Malone, Column 2, lines 29-31). Malone also teaches that the molten metal bath contains molten iron and possibly other molten metals, such as copper, zinc, chromium, manganese, nickel, or other meltable metals in which carbon is soluble and that the bath preferably contains at least 30 wt.% iron (Malone, Column 3, lines 44-48). Moreover, Malone teaches that the first molten metal zone is operated at 200-2000°C (Malone, claim 11(a)).
The molten iron and other molten metals contained in a vessel of Malone corresponds to heating iron that is comminuted and a metal inside of an enclosed volume to produce a first molten alloy comprising iron and the metal of the present invention. Introducing the hydrocarbon feed, including methane, to the molten metal zone of Malone corresponds to feeding methane gas into the enclosed volume in the present invention. Decomposing the hydrocarbon into hydrogen-rich gas and carbon by heating the melting zone to a temperature of 200-2000°C and dissoloving the carbon into the molten metal bath of Malone corresponds to heating the enclosed volume to approximately 1000 to 1500 degrees Celsius to decompose the methane gas into a carbon saturated ternary alloy and hydrogen gas, wherein the carbon saturated ternary alloy comprises the iron, carbon, and at most 1 atomic percent of the metal of the present invention. Separating and transferring a portion of the molten metal bath, containing increased carbon to another molten metal zone of Malone corresponds to phase-separating the carbon saturated ternary alloy into a carbon- containing alloy and the metal of the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738